DETAILED ACTION
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
In claim 1, line 6, “housing” should be amended to read, “the housing,” for clarity;
The status of claim 5 should be amended to read “Amended,” for clarity;
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Epple (US 5,269,464) in view of Martin (US 6,234,410).
Regarding claim 1, Epple discloses an apparatus, comprising: 
a housing (1) that has an open end (20) to define an internal cavity (Figure 2, inclusive of vehicle);
a plunger (2, 3) moveable within the internal cavity between a retracted position (Figure 1) and an extended position (Figure 2) (Column 4, lines 30-37) to spray fluid on a vehicle component (The limitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight; Column 4, lines 57-66, The plunger moves between a retracted and extended position to spray a vehicle headlamp), and wherein a head (6) of the plunger (2, 3) extends outwardly of the open end of housing (1) when in the extended position (Figure 2);
a resilient member (13, 9) that biases the plunger to the retracted position (Column 4, lines 37-41), wherein the resilient member (13,9) is positioned within the internal cavity (Figure 2, Portion 9 of the resilient member is positioned within the internal cavity; both are within vehicle) and
a heater (23) mounted for movement with the plunger (2, 3) (Column 5, lines 23-33, The heaters move within the plunger, as it is moved to the extended position).
However, Epple fails to disclose the housing including an enclosed end opposite of the open end to define the internal cavity.
Martin discloses an apparatus wherein a housing (14) includes an open end (top end) and an opposite enclosed end (Bottom end receiving element 17) with a supply tube (17) routed through the enclosed end, to define an internal cavity (Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Epple with the disclosures of Martin, providing the housing (Epple, 1) to include an enclosed end opposite of the open end (Epple, 20) to define the internal cavity, routing the supply tube (3) therethrough, as depicted in Martin (Martin, Figure 2), in order to provide for an apparatus with a compact design, as disclosed by Martin (Abstract, line 7-8).
Regarding claim 2, Epple in view of Martin discloses the apparatus according to claim 1, wherein the plunger (2) includes a nozzle (7).
Regarding claim 3, Epple in view of Martin discloses the apparatus according to claim 2, wherein the plunger (2, 3) includes a fluid inlet (inlet of hose 3) and a fluid outlet (Figure 2, the spray opening of the nozzle) at the nozzle (Figure 2) (Column 4, lines 61-66, The fluid runs from the inlet of the hose to the outlet of the nozzle).
Regarding claim 5, Epple in view of Martin discloses the apparatus according to claim 3, wherein the head (6) is at a distal end from the fluid inlet (inlet of hose 3) (Figure 1), and wherein the head (6) is configured to be flush with a vehicle exterior surface .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Epple (US 5,269,464) in view of Martin (US 6,234,410) and Feick (US 7,703,188).
Regarding claim 22, Epple in view of Martin discloses the apparatus according to claim 1, wherein the heater (23) is embedded within the body of the plunger (Figure 4), but fails to disclose a device wherein the heater surrounds an internal fluid channel within the plunger.
	Feick, discloses a plunger that includes a heater (232) embedded within a body (240,228) of a plunger and surrounding an internal fluid channel (214) within the plunger (Figure 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Epple in view of Martin with the disclosures of Feick, surrounding the internal fluid channel (Epple, 22) with the heater (Epple, 23), as the configurations were known before the effective filing date, and the modification would have yielded predictable results, specifically, efficient heating of the fluid flowing through the nozzle.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Epple (US 5,269,464) in view of Martin (US 6,234,410) and Ponziani (US 5,979,796).
Regarding claim 18, Epple discloses a method, comprising: 
providing a housing (1) that has an open end (20) to define an internal cavity (Column 3, lines 45-47 and Figure 2);
joining a heater element (23) and a body (2, 3) having an internal channel (22) extending between a fluid inlet (inlet of 22) and a fluid outlet (7) together to form a plunger configured to spray fluid out of the fluid outlet (Column 5, lines 23-26);

and positioning a resilient member (13, 9) within the internal cavity (Figure 1) to bias the plunger to the retracted position (Column 4, lines 37-41).
However, Epple fails to disclose the housing including an enclosed end opposite of the open end to define the internal cavity.
Martin discloses an apparatus wherein a housing (14) includes an open end (top end) and an opposite enclosed end (Bottom end receiving element 17) with a supply tube (17) routed through the enclosed end, to define an internal cavity (Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Epple with the disclosures of Martin, providing the housing (Epple, 1) to include an enclosed end opposite of the open end (Epple, 20) to define the internal cavity, routing the supply tube (3) therethrough, as depicted in Martin (Martin, Figure 2), in order to provide for an apparatus with a compact design, as disclosed by Martin (Abstract, line 7-8).
Epple further fails to disclose molding the heater element and a body to form the plunger.
		Ponziani discloses a sprayer wherein embedding of a heating element in a body 	of a nozzle consist of molding a heater (40, 42) and body (28) (Column 3, lines 60-62).
		It would have been obvious to one having ordinary skill in the art before the 	effective filing date of the claimed invention to modify Epple with the disclosures of 	Ponziani, molding the heater element (Epple, 23) and body (Epple, 2,3), as the 	modification would have yielded predictable results, specifically joining of the 	components in a secure relationship.
Regarding claim 19, Epple in view of Martin and Ponziani discloses the method according to claim 18, including molding connecting wires (Ponziani (36, 38) for the heater element (Ponziani, (Epple, 23) (Ponziani, Column 3, lines 57-59 and 64-Column 4, line 1) and a nozzle (Epple, 7) at the fluid outlet (Ponziani, Column 3, lines 34-36).
Regarding claim 20, Epple in view of Ponziani discloses the method according to claim 18, wherein the molding step comprises an insert molding process (Ponziani, Column 3, line 62).
Claims 1, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lind (US 5,762,271) in view of Feick (US7,703,188).
Regarding claim 1, Lind discloses an apparatus, comprising: 
	a housing (25) that has an open end (Examiner’s Annotated Figure 3) and an enclosed end (Examiner’s Annotated Figure 3) opposite of the open end to define an internal cavity (Examiner’s Annotated Figure 3); a plunger (17) moveable within the internal cavity (Column 3, lines 13-15) between a retracted position and an extended position to spray fluid on a vehicle component, and wherein a head (1) of the plunger extends outwardly of the open end of housing when in the extended position (Column 4, lines 15-41, The piston moves from a retracted position to an extended position, where fluid is sprayed onto a vehicle windshield); a resilient member (32) that biases the plunger to the retracted position (Column 4, lines 41-44), wherein the resilient member (32) is positioned within the internal cavity (Figure 1), but fails to disclose a heater mounted for movement with the plunger.
	Feick discloses a device that includes a heater (232) mounted for movement with a plunger (216).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the device of Lind with the disclosures of Feick, further providing a heater (Feick, 232) mounted for movement with 

    PNG
    media_image1.png
    897
    594
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 3
Regarding claim 11, Lind in view of Epple discloses the apparatus according to claim 1, wherein the plunger (17) includes a foot (15) at one end (Figure 2) with the head (1) being at the opposite end (Figure 2), and wherein a fluid reservoir is formed between the foot (15) and the enclosed end of the housing (25) (Examiner’s Annotated Figure 3 and Column 4, lines 10-17 and 21-28, The fluid is contained in the highlighted area, to extend the piston, and fill the interior of the passageway 6), and wherein the housing (25) includes a fluid inlet (26) to supply washing fluid to the fluid reservoir (Examiner’s Annotated Figure 3) which is open to a plunger fluid inlet (Inlet of passage 6) in the foot (15) (Column 4, lines 34-37), and wherein the plunger (17) includes a fluid outlet (Examiner’s Annotated Figure 3, nozzle) in the head (1) comprising a nozzle (Examiner’s Annotated Figure 3), and wherein the resilient member (32) is positioned between the foot (15) and the head (1) (Figure 3), such that as a pressure builds up within the fluid reservoir (Examiner’s Annotated Figure 3), the plunger (17) moves up against a biasing force of the resilient member (32) to move the nozzle (Examiner’s Annotated Figure 1) to the extended position, and when the pressure falls below the biasing force, the resilient member (32) biases the plunger (17) to the retracted position (Column 4, lines 13-44).	
Regarding claim 12, Lind discloses an apparatus, comprising: 
	a housing (25) that has an open end (Examiner’s Annotated Figure 3) and an enclosed end (Examiner’s Annotated Figure 3) opposite of the open end to define an internal cavity (Examiner’s Annotated Figure 3); 
	a plunger (17) mounted within the internal cavity (Examiner’s Annotated Figure 3), the plunger (17) comprising a body (Figure 2) having an internal channel (6) extending between a fluid inlet (inlet of 6) and a nozzle at a fluid outlet (Examiner’s Annotated Figure 3), wherein the plunger is moveable (Column 3, lines 13-15) between 
	a resilient member (32) that biases the plunger to the retracted position (Column 4, lines 41-44), wherein the resilient member (32) is positioned within the internal cavity (Figure 1), but fails to disclose a heater mounted for movement with the plunger and surrounding at least a portion of the internal channel.
Feick discloses a nozzle member wherein a heater element (232) is mounted for movement with the nozzle (216) and surrounds a portion of an internal channel (214).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lind with the disclosures of Feick, providing a heating element (Feick, 232) to surround a portion of the internal channel (Lind, 6) (Feick, Figure 2), mounted for movement with the plunger, in order to provide for fluid to be heated readily as needed, especially in colder conditions, as disclosed by Campbell (Column 1, lines 41-46).
Regarding claim 15, Lind in view of Feick discloses the apparatus according to claim 12, wherein the body (Figure 2) includes a foot (15) at one end (Figure 2) and a head (1) at an opposite end (Figure 2), and wherein a fluid reservoir is formed between the foot (15) and the enclosed end of the housing (25) (Examiner’s Annotated Figure 3 and Column 4, lines 10-17 and 21-28, The fluid is contained in the highlighted area, to extend the piston, and fill the interior of the passageway 6), and wherein the housing (25) includes a fluid inlet (26) to supply washing fluid to the fluid reservoir (Examiner’s Annotated Figure 3) which is open to the fluid inlet (Inlet of passage 6) in the foot (15) of the plunger (Column 4, lines 34-37), and wherein the resilient member (32) is positioned between the foot (15) and the head (1) (Figure 3), such that as a pressure builds up within the fluid reservoir (Examiner’s Annotated Figure 3), the plunger (17) moves up against a biasing force of the resilient member (32) to move the nozzle (Examiner’s Annotated Figure 1) to the extended position, and when the pressure falls below the biasing force, the resilient member (32) biases the plunger (17) to the retracted position (Column 4, lines 13-44).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lind (US 5,762,271) in view of Feick and Epple.
Regarding claim 16, Lind in view of Feick discloses the apparatus according to claim 15, wherein the head (1) extends outwardly of the open end of the housing (Examiner’s Annotated Figure 3), but is silent as to whether the head extends beyond a vehicle exterior surface when in the extended position, and wherein the head is generally flush with the vehicle exterior surface when in the retracted position.
	Epple discloses an apparatus wherein a head extends beyond a vehicle exterior surface when in the extended position (Column 4, lines 57-61), and wherein the head is generally flush with the vehicle exterior surface when in the retracted position (Column 3, line 66-Column 4, line 4). 	
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lind in view of Feick  to include the head (Lind, 1) extending beyond a vehicle exterior surface when in the extended position (Epple, Column 4, lines 57-61), and wherein the head is generally flush with the vehicle exterior surface when in the retracted position (Epple, Column 3, line 66-Column 4, line 4), in order to provide for efficient cleaning of the windshield, and aesthetic storage of the washing system.
Claims 1-4, 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kober (DE10048014) in view of Epple (US 5,269,464).
Regarding claim 1, Kober discloses an apparatus, comprising: 
that has an open end (Examiner’s Annotated Figure 4) and an enclosed end (Examiner’s Annotated Figure 4) opposite of the open end to define an internal cavity (Examiner’s Annotated Figure 4);
a plunger (2) moveable within the internal cavity (Examiner’s Annotated Figure 4) between a retracted position (Figure 1) and an extended position (Lines 165-171) to spray fluid on a vehicle component (The limitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight; Lines 165-171, The plunger moves between a retracted and extended position to spray a vehicle headlamp), and wherein a head (11) of the plunger (2) extends outwardly of the open end of the housing when in the extended position (Lines 165-171) and
a heater (15) mounted for movement with the plunger (2) (Figure 2, The heater is within the body of the moving plunger, and therefore moves with the plunger), but fails to disclose a resilient member that biases the plunger to the retracted position, wherein the resilient member is positioned within the internal cavity.
Epple discloses a device that includes a resilient member (13,9) that biases a plunger to the retracted position (Column 4, lines 37-41), wherein the resilient member (13,9) is positioned within an internal cavity (Figure 2, Portion 9 of the resilient member is positioned within the internal cavity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kober with the disclosures of Epple, further including a resilient member (Epple, 13,9) that biases the plunger (Kober, 2) to the retracted position (Epple, Column 4, lines 37-41), wherein the resilient member (Epple, 13,9) is positioned within the internal cavity (Examiner’s Annotated Figure 4), in order to provide for controlled, efficient movement of the nozzle head.

    PNG
    media_image2.png
    831
    712
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 4
Regarding claim 2, Kober in view of Epple discloses the apparatus according to claim 1, wherein the plunger (2) includes a nozzle (6).
Regarding claim 3, Kober in view of Epple discloses the apparatus according to claim 2, wherein the plunger (2) includes a fluid inlet (inlet of line 10) and a fluid outlet at the nozzle (Lines 134-146).
Regarding claim 4, Kober in view of Epple discloses the apparatus according to claim 3, wherein the plunger (2) includes an internal fluid channel (10) extending from the fluid inlet (inlet of line 10) to the fluid outlet (Lines 134-146), and wherein the heater (15) is positioned to surround at least a portion of the fluid channel (Figure 2).
Regarding claim 12, Kober discloses an apparatus, comprising: 
a housing (1) that has an open end (Examiner’s Annotated Figure 4) and an enclosed opposite of the open end to define an internal cavity (Examiner’s Annotated Figure 4);
a plunger (2) mounted within the internal cavity (Examiner’s Annotated Figure 4), the plunger comprising a body (Figure 1) having an internal channel (Examiner’s Annotated Figure 1) extending between a fluid inlet (inlet of the internal channel) and a nozzle (6) at a fluid outlet (Lines 134,146), wherein the plunger (5) is moveable between a retracted position (Figure 1) and an extended position (Lines 165-171) to spray fluid out of the nozzle (The limitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight; Lines 165-171, The plunger moves between a retracted and extended position to spray a vehicle headlamp); and
a heater (15) mounted for movement with the plunger (2) (Figure 2, The heater is within the body of the moving plunger, and therefore moves with the plunger) and surrounding at least a portion of the internal channel (Examiner’s Annotated Figure 1), but fails to disclose a resilient member that biases the plunger to the retracted position, wherein the resilient member is positioned within the internal cavity.
Epple discloses a device that includes a resilient member (13,9) that biases a plunger to the retracted position (Column 4, lines 37-41), wherein the resilient member (13,9) is positioned within an internal cavity (Figure 2, Portion 9 of the resilient member is positioned within the internal cavity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kober with the disclosures of Epple, further including a resilient member (Epple, 13,9) that biases the plunger (Kober, 2) to the retracted position (Epple, Column 4, lines 37-41), wherein the resilient member (Epple, 13,9) is positioned within the internal cavity (Examiner’s Annotated Figure 4), in order to provide for controlled, efficient movement of the nozzle head.



    PNG
    media_image3.png
    570
    808
    media_image3.png
    Greyscale

Examiner’s Annotated Figure 1

Regarding claim 24, Kober in view of Epple discloses the apparatus according to claim 12, wherein the heater (15) is embedded within the body (Figure 2) to move with the plunger (Lines 165-171 and Figure 2, The heater is within the body of the moving plunger, and therefore moves with the plunger).
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kober (DE10048014) in view of Epple (US 5,269,464) and Ponziani (US 5,979,796).
Regarding claim 14, Kober in view of Epple discloses the apparatus according to claim 12, wherein the housing (1) includes an inlet tube (10) to supply washing fluid to the fluid inlet (inlet of the internal channel) of the plunger (5), and including an outlet tube forming the internal channel (Examiner’s Annotated Figure 1), wherein the heater (15) comprises a heating element that is wrapped about the outlet tube (Examiner’s Annotated Figure 1 and Figure 2), and wherein the outlet tube, the heater, and the nozzle are all within the body to form the plunger (Figure 2).
	It is unclear whether the elements are molded.
	Ponziani discloses a device wherein constituent elements of a nozzle are molded (Abstract, line 20).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mold the claimed components to form the nozzle, as the method was known in the art at the time of invention, and the modification would have yielded predictable results, specifically uniting of the components of the nozzle for use.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Epple in view of Martin and Doi (JP 2013154771).
Regarding claim 6, Epple in view of Martin discloses the apparatus according to claim 5, but fails to disclose an apparatus wherein the vehicle component is a camera and/or a sensor.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Epple in view of Martin with the disclosures Doi applying the washing system to a camera, in order to suppress deterioration in visibility of a vehicle mounted camera, as disclosed by Doi (Paragraph 24).
Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kober in view of Campbell (US 3,319,891).
Regarding claim 8, Kober discloses the apparatus according to claim 1, but fails to disclose the heater comprising a heating element wire.
Campbell discloses a washer system wherein a heater element (36) is a wire (Column 2, lines 38-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kober with the disclosures of Campbell, replacing the heating element with the wire heating element (Campbell, 36) of Campbell, as the configuration would have yielded predictable results, specifically, heating of the nozzles.
Regarding claim 9, Kober in view of Campbell discloses the apparatus according to claim 8, wherein the plunger (5) includes a body having an internal flow path (Examiner’s Annotated Figure 1) extending from a fluid inlet (inlet of the internal channel) to a fluid outlet (outlet of the internal channel) wherein the heating element wire (Campbell, 36) surrounds at least a portion of the internal flow path (Kober, Figure 2).
Regarding claim 10, Kober in view of Campbell discloses the apparatus according to claim 8, wherein the plunger (5) includes a body having an outlet tube (Examiner’s Annotated Figure 1) positioned between an inlet (Examiner’s Annotated 
Regarding claim 13, Kober discloses the apparatus according to claim 12 wherein the heater (15) surrounds the internal channel (Examiner’s Annotated Figure 1), but fails to disclose the heater comprising a heating element wire.
Campbell discloses a washer system wherein a heater element (36) is a wire (Column 2, lines 38-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kober with the disclosures of Campbell, replacing the heating element with the wire heating element (Campbell, 36) of Campbell, as the configuration would have yielded predictable results, specifically, heating of the nozzle.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lind in view of Feick, Epple, and Dziurda (US 2016/0096486).
Regarding claim 17, Lind in view of Feick and Epple discloses the apparatus according to claim 16, wherein the nozzle is configured to spray fluid towards at least one of a vehicle camera and a sensor (The nozzle is capable of performing the prescribed function).
However, Lind in view of Feick and Epple fails to disclose the apparatus including an autonomous vehicle that provides the vehicle exterior surface.
Dziurda discloses an autonomous vehicle that includes a cleaning system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lind in view of Feick and Epple with the disclosures of Dziurda, providing an autonomous vehicle as the vehicle exterior surface, in order to provide for convenience and efficiency in driving.
21 is rejected under 35 U.S.C. 103 as being unpatentable over Epple (US 5,269,464) in view of Martin (US 6,234,410) and Ponziani (US 5,979,796) in further view of Feick (US 7,703,188).
Regarding claim 21, Epple in view of Ponziani teaches a molding step embedding the heater element within the body but fails to specify the heater surrounding the internal channel.
Feick, discloses a plunger that includes a heater (232) embedded within a body (240,228) of a plunger and surrounding an internal fluid channel (214) within the plunger (Figure 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Epple with the disclosures of Feick, surrounding the internal fluid channel (Epple, 22) with the heater (Epple, 23), as the configurations were known before the effective filing date, and the modification would have yielded predictable results, specifically, efficient heating of the fluid flowing through the nozzle and having more uniform heating on all sides of the passage.
	Regarding claim 23, 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Epple in view of Martin, with disclosures of Okamoto (US 7,824,572) and Gattuso (US 6,905,078).
Regarding claim 25, Epple in view of Martin discloses the apparatus according to claim 1, heater comprises a heater wire element (23) that is embedded within the plunger (Figure 4), but fails to disclose that the plunger is made from a liquid crystal material, or that the housing is made from a thermoplastic polymer.
	Gattuso discloses an apparatus that includes a housing (12) made from a thermoplastic polymer (Column 4, lines 21-23) and Okamoto discloses a windshield washer nozzle made from a liquid crystal polymer (Column 10, lines 38-39).
In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. 
As to Applicant’s position that the resilient member of Epple is not positioned in the cavity, please see above.
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752    
/ALEX M VALVIS/Primary Examiner, Art Unit 3752